 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 232 
In the House of Representatives, U. S., 
 
June 4, 2009 
 
RESOLUTION 
Recognizing and commending the Toys for Tots Literacy Program for its contributions in raising awareness of illiteracy, promoting children’s literacy, and fighting poverty through the support of literacy. 
 
 
Whereas, for more than 60 years, Toys for Tots has been bringing smiles to the faces of less fortunate children through the gift of a new toy;  
Whereas, after supporting Toys for Tots since 2005 and raising $1.3 million to help brighten the lives of thousands of children nationwide, The UPS Store and Mail Boxes Etc. network launched the Toys for Tots Literacy Program in March 2008 to expand upon their existing partnership as an example of what small businesses can do to help their community;  
Whereas the mission of the Toys for Tots Literacy Program is to offer the Nation's most economically disadvantaged children the ability to compete academically and to succeed in life by providing them direct access to resources that enhance their ability to read and to communicate effectively;  
Whereas this initiative maintains the Toys for Tots mission of delivering hope while extending its reach and impact in a meaningful way by providing less fortunate children with tools that can help them break the cycle of poverty;  
Whereas, in 2007, the National Center for Educational Statistics released its annual Reading Report, which asserts that 33 percent of all fourth graders in the United States still cannot read at even the basic level, highlighting the need for a program like the Toys for Tots Literacy Program;  
Whereas every $1 donation helps the Marine Toys for Tots Foundation buy a book for a deserving child within the community where it was donated;  
Whereas since March 2008 more than $630,000 has been raised for the Toys for Tots Literacy Program through a variety of activities, including donation card campaigns, coin box collections, special events, and sponsorships;  
Whereas March 2009 marks the one-year anniversary of the Toys for Tots Literacy Program; and  
Whereas the Toys for Tots Literacy Program has created a literacy award, in honor of Alferd Williams, a 71-year-old resident of St. Joseph, Missouri, who, to combat illiteracy, enrolled in Alesia Hamilton’s first-grade class at Edison Elementary School in St. Joseph; Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that the Toys for Tots Literacy Program has made significant contributions in raising awareness of illiteracy and promoting children’s literacy; and  
(2)recognizes and commends the Toys for Tots Literacy Program for its effort to battle poverty through the support of literacy.  
 
Lorraine C. Miller,Clerk. 
